DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2. 	Applicant’s election of Group I, claims 29-42, in the reply filed on 04/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 43-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
3.	The drawings are objected to under 37 CFR 1.84 because: 
The Figures do not include the following reference sign(s) mentioned in the description: “10” (paragraphs 42, 46, 47), “50” (paragraph 46), “55” (paragraph 46).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 29-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites “one of the dental implants” (line 4), which lacks antecedent basis in the claim.  Note that claim 29 only provides antecedent basis for “a dental implant” (line 1).
Claim 37 recites “one of the dental implants” (line 4), which lacks antecedent basis in the claim.  Note that claim 37 only provides antecedent basis for “a dental implant” (line 1). 
Claim 37 recites “the through-bore” (line 14), which lacks antecedent basis in the claim.
Claim 35 recites “the information marker” which lacks sufficient antecedent basis.  Note that the base claim 29 provides antecedent basis for “at least one information marker” (claim 29 line 8). 
Claims 29-31, 35, 37, and 39-41, each recites “the underlying dental implant” (claim 29 line 10, claim 37 line 12-13, etc.) which lacks sufficient antecedent basis.  It is unclear whether such “underlying dental implant” is the same or different from the previously defined “a dental implant” in the preamble of the base claims 29 and 37. 
Claims 30 and 39 each recites “the implant” which lacks antecedent basis.  It is not clear whether such “implant” is the same or different from the previously defined “a dental implant” in the preamble of the respective base claims 29 and 37.
Claims 30 and 39 each recites “the location” (line 2); claims 31 and 40 each recites “the orientation” (line 2); claims 32 and 41 each recites “the width” and “the height”, all of which lack sufficient antecedent basis in the claims.  Article “a” should be used instead of “the”.  
Claim 37 recites “a different geometric dimensions” (line 10); it is unclear whether such limitation is singular or plural.  
	All dependent claims are rejected herein as being indefinite because they depend on claims which are indefinite as detailed above.  Furthermore, note that the above instances of indefiniteness are not exhaustive.  Applicant is required to review all claims carefully and correct all issues of indefiniteness including those which are similar to the instances of indefiniteness as listed above.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 29-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Towse et al. (US 2009/0130629) in view of Amber et al. (US 2008/0233537).
Regarding claim 29, Towse et al. discloses an abutment system 10 (Figs. 1-5) for attachment to a dental implant having a threaded bore and for engaging the surrounding gingival tissue.  Note that the dental implant is not positively claimed as an element of the invention; therefore, the dental implant and any limitation thereof are not given patentable weight.  Nonetheless, note that Towse et al. discloses the abutment system 10 is for attachment to a dental implant 50 having a threaded bore 66 (Figs. 5-6). 
The abutment system 10 comprises: a base 30 including a lower region 34/32 and an upper region 37/36 (Figs. 1A and 2A). The lower region 34/32 includes an anti- rotational feature 32 for non-rotationally mating with the dental implant (Figs. 5-6). The upper region 37/36 includes a first anti-rotational structure 36 and a first axial retention structure 37 (Fig. 2A; paragraph 23) .  
The abutment system 10 further comprises: an abutment cap 20 having a second anti-rotational structure 26 for mating with the first anti- rotational structure 36 and a second axial retention structure 27 for mating with the first axial retention structure 37 (Figs. 3A and 4; paragraphs 25-27).  
Towse et al. discloses the abutment cap 20 as claimed.  However, Towse et al. fails to disclose the abutment cap having an upper surface that includes at least one information marker (as recited in claim 29) and the various claimed features of the information markers (as recited in claims 30-32 and 35-36).  
Amber et al. discloses an abutment 10 with a top surface 29 including one or more information markers 20 providing information concerning the abutment 10 and the underlying implant (paragraph 23).  Amber discloses the information being the location of a table of the implant (“the location of the implant’s seating surface” -paragraph 66), the orientation of an implant anti-rotational feature that mates with the anti-rotational feature of the base (paragraph 18), the width of the abutment cap and the height of the abutment cap (paragraph 70), or the identity of the implant and its manufacturer (paragraph 71); wherein the information markers 20 being located in discrete information marker locations (Fig. 1B).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the abutment cap 20 of Towse et al. to include at least one information marker at at the top surface thereof, the markers providing information concerning the abutment cap and the underlying implant, information such as the location of the table of the implant, the orientation of the implant’s anti-rotational feature, or the width and height of the abutment cap, or the implant’s identity and manufacturer, as taught by Amber et al., in order to readily and effectively provide a dental practitioner with information pertaining to the implant system present in a particular patient.
	As to claim 33, Towse et al. discloses the abutment cap 20 is in the shape of a natural tooth (“the healing abutment attached to the exposed end of the dental implant preferably has the same general contour as the gingival portion of the natural tooth being replaced” - paragraph 4). As to claim 34, Towse et al. discloses the abutment cap 20 is polymeric (paragraph 32). 
	Regarding claims 37 and 39-41, Towse et al. and Amber et al. discloses the invention substantially as claimed as detailed above with respect to claims 29-36.  Particularly, Towse et al. discloses a plurality of abutment caps 20 having different geometric dimensions (paragraph 43), and a screw 65 for extending through the through-bore of the base and engaging the threaded bore of the dental implant, the screw 65 holding the base on the dental implant (Towse et al. Fig. 6). 
As to claim 38, Towse et al. shows the base 30 having a flange 35, the first anti-rotational structure 36 and the first axial retention structure 37 being located above the flange (Fig. 2A). 
As to claim 42, both Towse et al. discloses the dental implant 50 as claimed; wherein the cap 20 has the desired geometric dimensions for the patient’s conditions and is to be mated with the base 30 (Fig. 6).   

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772